       Case 9:19-cv-00020-DWM Document 123 Filed 03/26/21 Page 1 of 5



DAVIS A. BACKER, Trial Attorney
DEVON L. FLANAGAN, Trial Attorney
MICHAEL R. EITEL, Senior Trial Attorney
U.S. Department of Justice
Wildlife and Marine Resources Section
Ben Franklin Station
P.O. Box 7611
Washington, D.C. 20044
(202) 514-5243 (tel.)
(202) 305-0275 (fax)
Email: davis.backer@usdoj.gov
[Additional counsel listed on signature page]

Attorneys for Federal Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

KSANKA KUPAQA XA’ⱠȻIN, et al.,

   Plaintiffs,                                   CV 19-20-M-DWM

 vs.
                                             FEDERAL DEFENDANTS’
UNITED STATES FISH AND                    UNOPPOSED MOTION TO APPEAR
WILDLIFE SERVICE, et al.,                REMOTELY FOR THE APRIL 12, 2021
                                                   HEARING
   Defendants,

 and

RC RESOURCES, INC.,

   Defendant-Intervenor.




                                         1
       Case 9:19-cv-00020-DWM Document 123 Filed 03/26/21 Page 2 of 5



       Federal Defendants respectfully move for leave to appear remotely for the

hearing scheduled for April 12, 2021 on the parties’ cross-motions for summary

judgment. Federal Defendants have conferred with counsel for both parties who

indicated that they do not oppose this motion. In support of this motion, Federal

Defendants state as follows:

   1. On March 25, 2021, the Court issued an Order that, in relevant part, set a

hearing on the parties’ cross-motions for summary judgment for April 12, 2021 at

1:30pm in the Russell Smith Federal Courthouse in Missoula, Montana. ECF No.

122.

   2. The continued prevalence of COVID-19 causes increased health risks

associated with travel. Counsel for Federal Defendants, Mr. Backer and Ms.

Flanagan, are located in Washington, D.C., and co-counsel Mr. Eitel is located in

Denver, Colorado. Ms. Flanagan lives in a household with two young children, and

is taking precautions to protect herself and high-risk individuals in her family from

COVID-19. Mr. Eitel lives in a household with an immunocompromised, high-risk

individual and is also taking precautions to protect himself and his family.

Although Mr. Backer lives alone, he has not yet received a COVID-19 vaccine.

Traveling to Missoula to appear in person at the hearing would require commercial

airline flights and spending time in airports and hotels where basic precautions can

be difficult to maintain.

                                          2
       Case 9:19-cv-00020-DWM Document 123 Filed 03/26/21 Page 3 of 5



   3. Federal Defendants respectfully request leave to participate in the April 12,

2021 hearing by telephone or video conferencing system, in accordance with the

Court’s preference.

   4. The other parties do not oppose Federal Defendants’ remote participation in

the hearing.

      For the foregoing reasons, Federal Defendants respectfully request leave for

their counsel to appear remotely for the scheduled April 12, 2021 hearing. A

proposed order accompanies this motion.




Dated: March 26, 2021          JEAN E. WILLIAMS,
                               Acting Assistant Attorney General
                               SETH M. BARSKY, Section Chief
                               S. JAY GOVINDAN, Assistant Section Chief

                               /s/ Davis A. Backer
                               DAVIS A. BACKER,
                               Trial Attorney (CO Bar No. 53502)
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Wildlife & Marine Resources Section
                               Ben Franklin Station. P.O. Box 7611
                               Washington, DC 20044-7611
                               Tel: (202) 514-5243
                               Fax: (202) 305-0275
                               Email: davis.backer@usdoj.gov

                               Attorneys for Federal Defendants




                                         3
       Case 9:19-cv-00020-DWM Document 123 Filed 03/26/21 Page 4 of 5



                     CERTIFICATE OF COMPLIANCE

      Federal Defendants certify that this motion contains 287 words, which is

below the applicable 6,500 word limit.


                               /s/ Davis A. Backer
                               DAVIS A. BACKER,
                               Trial Attorney (CO Bar No. 53502)
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Wildlife & Marine Resources Section
                               Ben Franklin Station. P.O. Box 7611
                               Washington, DC 20044-7611
                               Tel: (202) 514-5243
                               Fax: (202) 305-0275
                               Email: davis.backer@usdoj.gov




                                         4
       Case 9:19-cv-00020-DWM Document 123 Filed 03/26/21 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I hereby certify that on March 26, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send

notification of the filing to the attorneys of record.



                                  /s/ Davis A. Backer
                                  DAVIS A. BACKER,
                                  Trial Attorney (CO Bar No. 53502)
                                  U.S. Department of Justice
                                  Environment & Natural Resources Division
                                  Wildlife & Marine Resources Section
                                  Ben Franklin Station. P.O. Box 7611
                                  Washington, DC 20044-7611
                                  Tel: (202) 514-5243
                                  Fax: (202) 305-0275
                                  Email: davis.backer@usdoj.gov




                                            5
